Exhibit 10.4

STONE ENERGY CORPORATION

KEY EXECUTIVE INCENTIVE PLAN

 

I. INTRODUCTION AND OVERVIEW

A. The Stone Energy Corporation Key Executive Incentive Plan (the “KEIP”) is a
performance-based incentive program, the purpose of which is to motivate senior
executives of Stone Energy Corporation (the “Company”) to make extraordinary
efforts to achieve short-term target goals that are crucial to the successful
reorganization of the Company and the discharge of the Company and its
subsidiaries (the “Debtors”) cases under chapter 11 of the U.S. Bankruptcy Code.

B. Award Opportunities (as hereinafter defined) may be earned based on
performance during the Debtor’s case under chapter 11 of the U.S. Bankruptcy
Code and only upon the effective date of Debtors’ plan of reorganization (the
“Effective Date”).

 

II. PARTICIPATION AND AWARD OPPORTUNITY

The employees of the Company set forth on Exhibit A (the “Participants”) shall
be entitled to participate in the KEIP and shall have the threshold and target
award opportunity (“Award Opportunity”) set forth opposite the Participant’s
name on Exhibit A.

 

III. PAYMENT TERMS

A. Award Opportunities to the extent earned will normally be paid in two
installments with (i) 50% paid as soon as practicable, but no later than
seventy-five days following the Effective Date (the “First Payment Date”), and
(ii) 50% paid on the 90th day following the Effective Date (the “Second Payment
Date”).

B. Except as provided below, a Participant (i) must be employed by the Company
on the Effective Date in order to be entitled to receive any payment under the
KEIP, and (ii) must be employed on the Second Payment Date to receive payment of
the second half of any Award Opportunity.

C. A Participant whose employment with the Company terminates as a Qualifying
Termination (as defined below) shall remain entitled to payment under the KEIP
for the full amount of any Award Opportunity earned based on satisfaction of the
Performance Goals (as defined below). If a Participant experiences a Qualifying
Termination, the Award Opportunity will be paid as follows: (i) for terminations
prior to the First Payment Date, on the First Payment Date or if later the
effective date of the Participant’s general release of claims against the
Company (the “Release”), or (ii) for terminations after the First Payment Date,
the effective date of the Release. The Release will be the same form as and
subject to the same timing of delivery as the general release of claims that is
required for the receipt of severance under the terms of the Company’s Executive
Severance Plan. The Release must be delivered within 45 days of the
Participant’s Qualifying Termination. The delivery of a release of claims under
the Company’s Executive Severance Plan, will satisfy the requirements for the
Release under the KEIP.



--------------------------------------------------------------------------------

D. For purposes of this KEIP, a Participant will have a Qualifying Termination
if the Participant’s employment is terminated (i) by the Company without Cause
(as defined in the Company’s Executive Severance Plan, (ii) by the Participant
following the Effective Date for Good Reason (as defined in the Company’s
Executive Severance Plan), or (iii) by reason of death.

 

IV. PERFORMANCE CRITERIA/GOALS

A. The performance criteria for the KEIP, and the weightings for each, are as
follows:

 

Measure

   Weighting  

Average Monthly Production

     40 % 

Average Monthly LOE

     40 % 

SEC Factor

     20 % 

B. The minimum, target and maximum goals for each of the foregoing performance
criteria, are set forth on Exhibit B (the “Performance Goals”), attached hereto
and incorporated herein by reference. Overall, Award Opportunities may be earned
between threshold and target levels, with payout any one Performance Goal based
on performance between threshold, target and maximum levels interpolated on a
linear basis; provided, however, in no event will a Participant be entitled to
payment in excess of his or her target Award Opportunity.

 

V. SETTLEMENT OF EARNED AWARD OPPORTUNITIES

A. The Compensation Committee shall make all determinations of achievement
against the Performance Goals. As soon as practicable after the Effective Date,
the Company will assess achievement against the Performance Goals, subject to
the Compensation Committee’s determination of the achievement against the
Performance Goals and subject to the other terms of this KEIP, will pay the
Award Opportunity earned, if any, as provided in Section III.

B. Earned Award Opportunities will be paid in cash in a lump sum, subject to
applicable withholding and subject to any compensation recovery or “clawback”
policy the Company may have in effect at the time of payment.

 

VI. ADMINISTRATION

A. The Compensation Committee will be responsible for Plan administration. All
determinations of the Compensation Committee under the KEIP shall be vested in
the exclusive, sole and absolute discretion of such committee, and the
determinations of the Compensation Committee as to such matters shall be final
and conclusive on all persons interested in the KEIP.

B. The KEIP will be effective upon approval by the Bankruptcy Court and once so
approved the KEIP may be amended or terminated with respect to a Participant
only with the consent of the Participant and subject to the approval of the
Bankruptcy Court.

 

2



--------------------------------------------------------------------------------

VII. MISCELLANEOUS PROVISIONS

A. A Participant’s rights and interests pursuant to the KEIP may not be assigned
or transferred except in the event of the Participant’s death.

B. The Company shall deduct all required withholding for tax purposes from all
payments made pursuant to the KEIP.

C. The administrative expense of the KEIP will be borne by the Company.

D. Neither the establishment of the KEIP nor the making of Award Opportunities
hereunder nor any payment thereon shall be deemed to create a trust. No
individual shall have any security or other interest in any of the assets of the
Company or otherwise pursuant to or under this KEIP.

E. An individual shall be considered to be in the employment of the Company as
long as he or she remains an officer and/or an employee of either the Company or
any subsidiary. Nothing in the adoption of this KEIP nor the making of Award
Opportunities hereunder shall confer on any individual the right to continued
employment by the Company or a subsidiary or affect in any way the right of the
Company or such subsidiary to terminate his or her employment at any time.

F. All provisions of the Plan shall be construed in accordance with the laws of
Delaware, without regard to such state’s conflicts of law provisions.

G. If a Participant forfeits his or her Award Opportunity, his or her Award
Opportunity shall not be reallocated to any other Participant and shall be
returned to the Company.

 

3



--------------------------------------------------------------------------------

Stone Energy Corporation

Key Executive Incentive Plan

Exhibit A

Participants and Award Opportunities

 

Executive

   Threshold
(50%)      Target
(100%)  

Dave Welch

   $ 365,625       $ 731,250   

Ken Beer

   $ 142,500       $ 285,000   

Lisa Jaubert

   $ 103,125       $ 206,250   

Rick Toothman

   $ 71,250       $ 142,500   

Keith Seilhan

   $ 78,750       $ 157,500   

John Leonard

   $ 66,500       $ 133,000   

EJ Louviere

   $ 61,750       $ 123,500   

Tom Messonnier

   $ 60,088       $ 120,175   

Flo Ziegler

   $ 54,625       $ 109,250   

 

4



--------------------------------------------------------------------------------

Stone Energy Corporation

Key Executive Incentive Plan

Exhibit B

Performance Goals

 

Metric

   Threshold
(50% Payout Factor)      Target
(100% Payout Factor)      Maximum
(200% Payout Factor)  

Average Production (MCFEPD)

     80         100         140   

Average Monthly LOE

   $ 4.23       $ 3.73       $ 3.23   

SEC Factor

     0.37         0.27         0.17   

 

  •   Production (40%) – Average Net Gulf of Mexico production rate in Thousand
Cubic Feet Equivalent (“MCFE”) per day for the period January 1, 2017 through
the Effective Date. In determining MCFE, any production at Amethyst will be
disregarded;

 

  •   Lease Operating Expense (“LOE”) (40%) – Average Net Gulf of Mexico monthly
LOE, calculated by including PHA, but excluding major maintenance expenditures,
from January 1, 2017 through (i) the end of the month containing Effective Date,
if the Effective Date falls on or after the 15th day of the month, or (ii) the
end of the month ending immediately prior to the month in which Effective Date
occurs, if the Effective Date falls prior to the 15th day of the month; and

 

  •   SEC Factor (20%) – SEC Factor is determined based upon the number of Gulf
of Mexico incidents occurring in the areas of safety, environmental and
compliance during a rolling 12 month period ending on the Effective Date, as
described in the following table:

 

SEC Metrics

   A     B      C = A x B  

Safety (50%)

  

Third Party Recordables

     20 %      TBD         TBD   

SGY & Contractor Recordables

     30 %      TBD         TBD   

SGY, Contractor, 3rd Party DART

     50 %      TBD         TBD   

Environment (30%)

  

<10 gal

     20 %      TBD         TBD   

10 gal - 1 bbl

     30 %      TBD         TBD   

> 1 bbl

     50 %      TBD         TBD    Compliance ( 20%)   

< $1k

     20 %      TBD         TBD   

$1k-$25k

     30 %      TBD         TBD   

> $25k

     50 %      TBD         TBD   

SEC Factor Total

     300 %         TBD   

 

5